tcmemo_2015_212 united_states tax_court jefferson cartwright and judith cartwright petitioners v commissioner of internal revenue respondent docket no filed date diane e tebelius for petitioners patsy a clarke for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties with respect to petitioners’ federal_income_tax as follows year - - deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure petitioners have conceded numerous issues relating to respondent’s determinations disallowing substantial amounts of their claimed business_expense deductions and some personal itemized_deductions for the tax years involved herein thus the issues remaining for decision are whether the burden_of_proof shifted from petitioners to respondent pursuant to sec_7491 whether petitioners are entitled to depreciation and sec_179 expense deductions greater than respondent allowed for the business use by jefferson cartwright petitioner of a navigator rambler motor home navigator for the tax years and and whether petitioners are liable for sec_6662 accuracy-related_penalties for the tax years and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact most of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in washington state when they filed their petition petitioner is an orthopedic surgeon while serving as an officer in the u s army he received his medical degree in from southwestern medical school in dallas texas he completed his internship in date at william beaumont army medical center in el paso texas in date he became a flight surgeon with the u s air force 101st airborne division and served in saudi arabia he returned to the united_states in and completed his residency in orthopedic surgery in at the william beaumont army medical center after practicing medicine in texas for several years petitioner moved in to arlington washington during the years in issue petitioner operated his medical practice in arlington washington he also worked as an on-call physician and staff surgeon at skagit valley hospital hospital in mount vernon washington his arlington home wa sec_25 miles from the hospital as an on-call physician and surgeon at the hospital petitioner was required to work a 24-hour period three days a month from friday through sunday if petitioner was notified in emergency situations to report to the hospital he was required to arrive within one hour in certain instances he was instructed to respond to pages within minutes and stat pages within minutes on date petitioners purchased their navigator petitioner drove it from his arlington home to the hospital when he reported for on-call duty he parked it in the hospital parking lot near its emergency room so that he could rest and sleep in the navigator when he was not needed inside the hospital because petitioner himself suffers from very serious and chronic medical conditions he thought the use of the navigator would help him better serve his patients it was there that he reviewed patient charts on his computer and referred to his medical books he did not treat patients in the navigator petitioners maintained mileage logs for their business and personal_use of the navigator in and petitioners timely filed their joint federal_income_tax returns for the years in issue on schedules c profit or loss from business attached to their and federal_income_tax returns petitioners reported business_expense deductions for depreciation and sec_179 expenses relating to petitioner’s business use percentages for the navigator for and in the respective amounts of and they have not explained at any time how they determined those percentages in the notice_of_deficiency respondent determined petitioner’s business use percentages as or miles of the total big_number miles driven during and or dollar_figure miles of the total big_number miles driven during in doing so respondent reviewed petitioners’ mileage logs odometer readings service invoices and statements in determining the business use mileage of the navigator for and petitioners’ mileage logs and other records show that for most of and all of they used the navigator primarily for personal rather than business reasons petitioners used it to provide volunteer services for the rotary club for judith cartwright to practice driving it in for petitioner to travel from his home to the hospital when he was on call and to return and for petitioners to travel to the koa campground in polson montana on date to camping world on date to freightliner on date to haller park on date and to great wolf lodge with the anesthesia group and their families on date most use of the navigator for both years was for petitioners’ personal activities and convenience and not for business purposes opinion i burden_of_proof generally taxpayers have the burden of proving that the determinations in the notice_of_deficiency are incorrect rule a 290_us_111 taxpayers particularly bear the burden of proving that they are entitled to claimed deductions 503_us_79 292_us_435 taxpayers must also maintain adequate_records to substantiate the amounts of any deductions sec_6001 sec_1_6001-1 e income_tax regs in their opening brief petitioners argue for the first time that the burden_of_proof should shift to respondent pursuant to sec_7491 with regard to the allocation of business use of the navigator sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability if the taxpayer provides credible_evidence with respect to that issue and also satisfies other conditions including substantiation maintaining required records and cooperation with the government’s requests for information sec_7491 and taxpayers bear the burden of proving that they have met the sec_7491 requirements 135_tc_471 aff’d 668_f2d_888 7th cir on the basis of the record in this case we hold that the burden_of_proof has not shifted to respondent because petitioners did not comply with all substantiation requirements regarding their business and personal_use of the navigator ii allocation of business depreciation and sec_179 expense deductions for the navigator sec_162 allows a deduction for all ordinary and necessary expenses paid in carrying_on_a_trade_or_business see 403_us_345 ordinary means that which is normal usual or customary in the type of business in which the taxpayer is engaged 308_us_488 a necessary expense is one that is appropriate and helpful to the taxpayer’s business welch v helvering u s pincite however personal expenses are not deductible sec_262 in general the cost of daily commuting to and from work is a personal_expense and therefore not deductible see 326_us_465 sec_1_162-2 income_tax regs sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business where property is used for business and personal purposes the allowable deduction is measured by the percentage of business use 97_tc_670 see 77_tc_1096 60_tc_728 respondent agreed that petitioner used the navigator for business purposes when he was on call performing medical services at the hospital but contends that the allowable_depreciation deductions and sec_179 expenses for the navigator should be allocated between business use and personal_use to the contrary petitioner contends that the navigator was used as a mobile office for of the time he was performing on-call duties at the hospital for three days each month from may through date and for such periods each month for all of he argues that respondent’s method of calculating a business_use_percentage based entirely on petitioners’ own mileage logs does not accurately reflect the navigator’s correct business use petitioner testified that because of his serious health problems he used the navigator in performing some of his on-call duties at the hospital and that in doing so he was better able to serve his patients and saved the cost of renting an office near the hospital nevertheless we are not persuaded that he was entitled to allocate of the navigator’s use for business for and for the documentary_evidence shows only that petitioner’s business use of the navigator wa sec_27 days in and days in and that both petitioners used the navigator for personal purposes for the remainders of those years after examining petitioners’ statements mileage logs odometer readings and service invoices respondent determined allowable_depreciation and sec_179 expense deductions according to the business use of the navigator of and of the total mileage for and respectively on this record respondent’s determinations were fair reasonable and correct therefore we sustain respondent’s business use percentages for the navigator accordingly we hold that petitioners are not entitled to business depreciation and sec_179 expense deductions for the navigator greater than respondent has allowed iii sec_6662 penalties sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax a substantial_understatement is an understatement that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 because we determine that there is a substantial_understatement_of_income_tax we need not address negligence under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties 116_tc_438 respondent has satisfied the burden of production by showing that there were substantial understatements because the amounts of the understatements exceeded of the tax required to be shown on the returns and are greater than dollar_figure once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate--for example by showing that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess her or his proper tax_liability id while reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith such reliance can establish reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id although on brief petitioners argue that they relied on the advice of their accountant who was also the return preparer neither the return preparer nor judith cartwright who was present at the trial testified we therefore assume their testimony would not have aided petitioners see 6_tc_1158 aff’d 162_f2d_513 10th cir furthermore petitioner did not testify that he relied on the return preparer there is no evidence in the record as to the competence and expertise of the return preparer and it appears that he relied solely on petitioners’ representations under the circumstances petitioners are not entitled to rely on their return preparer to avoid the sec_6662 penalties determined see djb holding corp v commissioner __ f 3d __ __ wl at 9th cir date aff’g tcmemo_2011_36 115_tc_43 aff’d 299_f3d_221 3d cir petitioners conceded that respondent properly disallowed for lack of substantiation rather large amounts of their claimed schedule c business deductions for insurance interest meals and entertainment travel office expenses and other expenses deductions on schedule a itemized_deductions greater than respondent allowed and a capital_loss on schedule d capital_gains and losses greater than respondent allowed they have offered neither explanation nor justification of these erroneous claims therefore we conclude that petitioners have failed to prove that they acted with reasonable_cause and in good_faith accordingly we hold that petitioners are liable for the sec_6662 penalties for and relating to all conceded issues as well as those for the navigator for and we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
